DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on February 26, 2021.
Claims 1, 4-6, 9-10, 13-15, and 18-20 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1, 10, and 18 are independent. As a result claims 1-20 are pending in this office action.


Response to Arguments
Applicant's arguments filed February 26, 2021 regarding the rejection of claims 1, 10, and 18 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al. (US 2018/0089324) (hereinafter Pal) in view of Prakash et al. (US 2019/0272296) (hereinafter Prakash), and in further view of Ganjoo (US 10,263,908) (hereinafter Ganjoo).
Regarding claim 1, Pal teaches a method comprising: storing, continuously, search queries of the search service (see Fig. 2, Fig. 4, para [0132-0134], para [0154], discloses storing analyzed search queries in data intake and query system); receiving a content item to be indexed (see Fig. 6A, para [0300], para [0515], discloses portions of a received query to be delegated to the appropriate indexers);  determining an index from a plurality of indexes of the search service to temporarily add the content item (see Fig. 2, para [0190-0191], discloses forwarder determining which index receives  data  pipeline or queues data of a search head); adding, in response to the temporary index determination, the content item temporarily to the determined see Fig. 2, para [0190-0191], discloses adding query content to a forwarder that implements multiple data pipelines or queues (temporarily to index) of the search head).
Pal does not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query (content item)  from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Pal/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Pal to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Pal/Prakash do not explicitly teach determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison; and adding, in response to the determining the index from the plurality of indexes to receive the content item, the content item to the determined index to receive the content item.
Ganjoo teaches determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison (see Figs. 6a-d, Fig.7, col. 10 ln 20-26, col. 10 ln 35-59, discloses determining a sub-index of a plurality of sub-indexes in response to comparing latency values of sub-indexes to determine which sub-index receives query data); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 6a-d, Fig.7, col. 11 ln 5-15, col. 11 ln 30-39, discloses in response to comparing latency values adding query data to a sub-index to cause search to be executed against sub-index based on latency value and provide search results).
 Pal/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Pal/Prakash to add content item to an index from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (para [0004]) and adding content item to an index is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 10, Pal teaches a system comprising: one or more processors; and a memory communicatively coupled to the one or more processors, wherein the memory (see para [0887], discloses a processor and memory) comprises instructions which, when executed by the one or more processors, cause the one or more processors to perform a method comprising: storing, continuously, search queries of the search service (see Fig. 2, Fig. 4, para [0132-0134], para [0154], discloses storing analyzed search queries in data intake and query system); receiving a content item to be indexed (see Fig. 6A, para [0300], para [0515], discloses portions of a received query to be delegated to the appropriate indexers); determining an index from a plurality of indexes of the search service to temporarily add the content item (see Fig. 2, para [0190-0191], discloses forwarder determining which index receives  data  pipeline or queues data of a search head); adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service (see Fig. 2, para [0190-0191], discloses adding query content to a forwarder that implements multiple data pipelines or queues (temporarily to index) of the search head).
Pal does not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query (content item)  from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Pal/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Pal to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Pal/Prakash do not explicitly teach determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison; and adding, in response to the determining the index from the plurality of indexes to receive the content item, the content item to the determined index to receive the content item.
Ganjoo teaches determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison (see Figs. 6a-d, Fig.7, col. 10 ln 20-26, col. 10 ln 35-59, discloses determining a sub-index of a plurality of sub-indexes in response to comparing latency values of sub-indexes to determine which sub-index receives query data); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 6a-d, Fig.7, col. 11 ln 5-15, col. 11 ln 30-39, discloses in response to comparing latency values adding query data to a sub-index to cause search to be executed against sub-index based on latency value and provide search results).
 Pal/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Pal/Prakash to add content item to an index from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (para [0004]) and adding content item to an index is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 18, Pal teaches a product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (see para [0887], discloses a medium), the program instructions being executable by one or more computing systems to perform a method comprising: storing, continuously, search queries of the search service (see Fig. 2, Fig. 4, para [0132-0134], para [0154], discloses storing analyzed search queries in data intake and query system); receiving a content item to be indexed (see Fig. 6A, para [0300], para [0515], discloses portions of a received query to be delegated to the appropriate indexers); determining an index from a plurality of indexes of the search service to temporarily add the content item (see Fig. 2, para [0190-0191], discloses forwarder determining which index receives  data  pipeline or queues data of a search head); adding, in response to the temporary index determination, the content item temporarily to the determined index from the plurality of indexes of the search service (see Fig. 2, para [0190-0191], discloses adding query content to a forwarder that implements multiple data pipelines or queues (temporarily to index) of the search head).
Pal does not explicitly teach determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries; determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item; comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value; and adding, in response to the comparing, the content item to an index based on the results of the comparing.
Prakash teaches determining a set of document relevancy factor (DRF) values for the content item for a selected set of stored search queries (see Fig. 4, para [0067], discloses determining a first score and a second score (set of document relevancy factor values) for a candidate database query (content item)  from a set of candidate database queries); determining a combined document relevancy factor value out of the determined set of document relevancy factor values for the content item (see para [0072], discloses determining a ranking score (combined DRF value) based on the first and second scores for the candidate database query); comparing the combined document relevancy factor value for the content item to a document relevancy factor threshold value (see Fig. 8, para [0072], para [0318], discloses comparing ranking scores of candidate database query to a threshold for other candidate database queries in the set of candidate database queries).
Pal/Prakash are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Pal to determine a set of document relevancy factor values from disclosure of Prakash. The motivation to combine these arts is disclosed by Prakash as “improve the database query and/or to improve the translation system for better translating future strings to respective database queries” (para [0057]) and determining a set of document relevancy factor values is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Pal/Prakash do not explicitly teach determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison; and adding, in response to the determining the index from the plurality of indexes to receive the content item, the content item to the determined index to receive the content item.
Ganjoo teaches determining, in response to the comparison, an index from the plurality of indexes to receive the content item as a function of the comparison (see Figs. 6a-d, Fig.7, col. 10 ln 20-26, col. 10 ln 35-59, discloses determining a sub-index of a plurality of sub-indexes in response to comparing latency values of sub-indexes to determine which sub-index receives query data); adding, in response to the comparing, the content item to an index based on the results of the comparing (see Figs. 6a-d, Fig.7, col. 11 ln 5-15, col. 11 ln 30-39, discloses in response to comparing latency values adding query data to a sub-index to cause search to be executed against sub-index based on latency value and provide search results).
 Pal/Prakash/Ganjoo are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Pal/Prakash to add content item to an index from disclosure of Ganjoo. The motivation to combine these arts is disclosed by Ganjoo as “managing the number of sub-indexes provided the latency for search queries can be reduced without a significant increase in resource cost” (para [0004]) and adding content item to an index is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 11, Pal/Prakash/Ganjoo teach a method of claim 1 and a system of claim 10.
Pal does not explicitly teach wherein the selected set of stored search queries comprises a predefined number of most often used search queries.
Prakash teaches wherein the selected set of stored search queries comprises a predefined number of most often used search queries (see Fig. 1, para [0169], discloses a number of candidate database queries managed by dynamic programing to selectively generate only top K candidates based on ranking).

Regarding claims 3 and 12, Pal/Prakash/Ganjoo teach a method of claim 1 and a system of claim 10.
Pal does not explicitly teach wherein the determining a set of document relevancy factor values for the content item further comprises: applying a search rule to query results before determining a ranking result.
Prakash teaches wherein the determining a set of document relevancy factor values for the content item further comprises: applying a search rule to query results before determining a ranking result (see Fig. 5, para [0109], para [0118], discloses adjusting parameters of translation and matching patterns for determining ranking of candidate database queries).

Regarding claims 4, 13, and 19, Pal/Prakash/Ganjoo teach a method of claim 1, a system of claim 10, and a product of claim 18.
Pal/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value.
Ganjoo teaches wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a main index if the combined document relevancy factor value for the content item is larger than the document relevancy factor threshold value (see Fig. 8, col. 12 ln 25-48, discloses adding query data to a specific index when query performance meets customer specified latency value for a specific index).

Regarding claims 5, 14, and 20, Pal/Prakash/ Ganjoo teach a method of claim 1 and a system of claim 10, and a product of claim 18.
Pal/Prakash does not explicitly teach wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value.
Ganjoo teaches wherein the adding the content item to the index based on the results of the determining the index from the plurality of indexes to receive the content item comprises adding the content item to a secondary index if the combined document relevancy factor value for the content item is below or equal to the document relevancy factor threshold value (see Fig. 8, col. 12 ln 25-60, discloses adding query data to a second specific index, which maybe a merged index, when query performance does not meet customer specified latency values for a specific index).

Regarding claims 6 and 15, Pal/Prakash/Ganjoo teach a method of claim 1 and a system of claim 10.
Pal does not explicitly teach wherein the adding the content item temporarily to the determined index further comprises: building a separate temporary index for determining the set of document relevancy factor (DRF) values for the content item.
Prakash teaches wherein the adding the content item temporarily to the determined index further comprises: building a separate temporary index for determining the set of document relevancy factor (DRF) values for the content item (see para [0069-0071], discloses building index for determined scores indexed based on fraction of total inverse document frequency for token works matching fragment of string text and adjusting ranking score).

Regarding claims 7 and 16, Pal/Prakash/Ganjoo teach a method of claim 1 and a system of claim 10.
Pal does not explicitly teach where the determination of the set of document relevancy factor (DRF) values comprises determining a term frequency-inverse document frequency value.
Prakash teaches where the determination of the set of document relevancy factor (DRF) values comprises determining a term frequency-inverse document frequency value (see para [0070], para [0142], discloses determining a word inverse document frequency for match scoring).

Regarding claims 8 and 17, Pal/Prakash/Ganjoo teach a method of claim 1 and a system of claim 10.
Pal does not explicitly teach where the determination of the set of document relevancy factor (DRF) values further comprises: determining one or more performance indicator values selected from the group of a response-time value of a query, an error rate value, memory consumption value, and a processor consumption value.
Prakash where the determination of the set of document relevancy factor (DRF) values further comprises: determining one or more performance indicator values selected from the group of a response-time value of a query, an error rate value, memory consumption value, and a processor consumption value (see para [0586], para [0610], discloses determining usage score (indicator value) from usage data, availability, threshold on number of queries, and error rate).

Regarding claim 9, Pal/Prakash/Ganjoo teach a method of claim 1.
Pal/Prakash does not explicitly teach wherein the main index and a secondary index are used for a single tenant of a single user of the search service.
Ganjoo teaches wherein the main index and a secondary index are used for a single tenant of a single user of the search service (see Fig. 8, col. 12 ln 20-40, col. 12 ln 55-65, discloses merging indexes according to customer specifications regarding configurations to satisfy a threshold or criterion specified by the customer).
Pal/Prakash/Ganjoo/Khan are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Pal/Prakash/Ganjoo to add content when relevancy factor value is larger than relevancy factor threshold value from disclosure of Zhou. The motivation to combine these arts is disclosed by Zhou as “improve the performance of implicit searches because they allow the query system to focus on terms of potentially greater interest to the user” (para [0052]) and adding content when relevancy factor value is larger than relevancy factor threshold value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159